DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 6, 14, 21, 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
		Claim 1 recites, “the content of the routing information depends, at least in part on whether the MAC-CE is sent via a sidelink, a cellular link, or an aggregation of sidelink and cellular link”. Claim 6 depends upon claim 1 and recites, “the content of the routing information depends, at least in part on whether the MAC-CE is sent via a sidelink, a cellular link, or an aggregation of sidelink and cellular link”. Claim 1 and claim 6 recite the same limitation and therefore, claim 6 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends.
. 
		Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-4, 6-8, 10-12, 14-16, 18-19, 21-22, 24-26, 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (US 20200029353 A1, hereinafter referred to as Xu).
		Re claim 1, Xu teaches a method of wireless communications by a first node (Relay UE, Fig. 3), comprising:
	(i) preparing at least a medium access control (MAC) control element (CE) (Relayed BSR MAC CE) related to sidelink communications (sidelink BSR) between two user equipments (UEs) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183);

	(iii) providing routing information for the MAC-CE (defining BSR MAC CE as a relayed MAC CE, relayed BSR MAC CE including remote UE index indicating the buffer size of each remote UE), wherein the content of the routing information depends, at least in part on whether the MAC-CE is sent via a sidelink, a cellular link, or an aggregation of sidelink and cellular link (BSR MAC CE as a relayed MAC CE is defined when the relay UE is sending the MAC CE to the eNB using UL grant, relayed BSR MAC CE includes remote UE index of each remote UE when the relay UE is sending the MAC CE to the eNB using UL grant, BSR MAC CE includes destination index when the BSR MAC CE is sent via sidelink) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183).
		Claim 18 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim1.
		Re claims 2, Xu teaches that the routing information comprises at least one of: a source node, a destination node, or a transit route through one or more nodes (remote UE index, relayed BSR MAC CE) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183).
		Re claims 3, 11, 19, 25, Xu teaches that the routing information indicates whether traffic sent with the MAC-CE is relayed traffic or traffic originating at the 
		Re claims 4, 12, 26, Xu teaches that routing information is sent with the MAC-CE (defining BSR MAC CE as a relayed MAC CE, relayed BSR MAC CE including remote UE index indicating the buffer size of each remote UE) (Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0165-0183).
		Re claims 6, 14, 21, 28, Xu teaches that the content of the routing information depends, at least in part on whether the MAC-CE is sent via a sidelink, a cellular link, or an aggregation of sidelink and cellular link (BSR MAC CE as a relayed MAC CE is defined when the relay UE is sending the MAC CE to the eNB using UL grant, relayed BSR MAC CE includes remote UE index of each remote UE when the relay UE is sending the MAC CE to the eNB using UL grant, BSR MAC CE includes destination index when the BSR MAC CE is sent via sidelink) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183).
		Re claims 7, 15, 22, 29, Xu teaches that the MAC-CE originated from a second node (remote UE originates the BSR MAC CE) and the first node is relaying the MAC-CE (Relay UE is relaying the received BSR MAC CE); and the routing information provided by the first node is modified relative to routing information in the MAC-CE as received by the first node (destination index is excluded from the received BSR MAC CE, indication of relayed BSR is included in the MAC CE) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183).

		Re claim 10, Xu teaches a method of wireless communications by a second node (Base station, Fig. 1-3), comprising:
	(i) receiving from a first node (relay UE), on at least one of a sidelink or a cellular link (uplink between relay UE and the base station), at least a medium access control (MAC) control element (CE) (Relayed BSR MAC CE; relayed SR MAC CE) related to sidelink communications between two user equipments (UEs) (requesting SL grant for sidelink communication) (Fig. 3-5, Fig. 7-8, Par 0111, Par 0121-0127, Par 0165-0183, Par 0231-0234, Par 0238-0242, Par 0244-0263);
	(ii) obtaining routing information for the MAC-CE (Relayed BSR/SR MAC CE indicating resource request relayed by the relay UE, remote UE index indicating the remote UE associated with the BSR/SR MAC CE) (Fig. 3-5, Fig. 7-8, Par 0111, Par 0121-0127, Par 0165-0183, Par 0231-0234, Par 0238-0242, Par 0244-0263); and
	(iii) processing MAC-CE based (assigning SL grant to the remote UE based on the BSR associated with the remote UE, Par 0121, Par 0170, Par 0258, Par 0271), at least in part, on the routing information (Relayed BSR/SR MAC CE indicating resource request relayed by the relay UE, remote UE index indicating 
		Claim 24 recites an apparatus performing the steps recited in claim 10 and thereby, is rejected for the reasons discussed above with respect to claim 10.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 13, 20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1, 10, 18, and 25 above and further in view of Huang et al (US 20200267597 A1, hereinafter referred to as Huang).
		Re claims 5, 13, 20, 27, Xu does not explicitly disclose that the MAC-CE is included in a transport block (TB) sent via aggregation of sidelink and cellular link.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the step that the MAC-CE is included in a transport block (TB) sent via aggregation of sidelink and cellular link, as taught by Huang for the purpose of enabling a device to transmit sidelink and cellular link data simultaneously in a slot “for handling sidelink and uplink hybrid automatic repeat request-acknowledgement (HARQ-ACK) in a wireless communication system”, as taught by Huang (Par 0002, Par 0186).
8.	Claims 9, 17, 23, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1, 10, 18, and 25 above and further in view of Loehr et al (US 20200314819 A1, hereinafter referred to as Loehr).
		Re claims 9, 17, 23, 30, Xu does not explicitly disclose that the MAC-CE is designed to activate or deactivate resources or a service; and the method further comprises determining timing for the activation or deactivation based, at least in part, on an acknowledgment of the MAC-CE and the routing information.
		Loehr teaches that the MAC-CE is designed to activate or deactivate resources or a service (activating or deactivating SPS configuration); and the 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the step that the MAC-CE is designed to activate or deactivate resources or a service; and the method further comprises determining timing for the activation or deactivation based, at least in part, on an acknowledgment of the MAC-CE and the routing information, as taught by Loehr for the purpose of providing time information in a sidelink grant to enable a UE to determine the time to use the sidelink grant, as taught by Loehr (Par 0005).
Relevant Prior Art
		Yin et al (US 20170353819 A1) discloses that a remote UE provides sidelink BSR to a base station via a relay UE and receives sidelink grant from the base station in response to the sidelink BSR (Fig. 7-8, Fig. 11-12, Par 0087-0091). 





Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473